DETAILED ACTION
Claims 1-3 and 5-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 30 March 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, there is no statement of relevance or translation provided for the Japanese Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Such claim limitation(s) is/are:
Claim 1:
a path-point-data store unit to store … (Specification ¶16 “computer 1 may be a general-purpose personal computer, a workstation, a portable notebook computer, a tablet computer, a mobile phone or other portable information appliances.” Specification ¶19 “The computer 1 operates the above hardware resources … and functions as a… path-point-data store unit 102”)
a sign-data store unit to store … (Specification ¶16 “computer 1 may be a general-purpose personal computer, a workstation, a portable notebook computer, a tablet computer, a mobile phone or other portable information appliances.” Specification ¶19 “The computer 1 operates the above hardware resources … and functions as a… sign-data store unit 103”)
a mobile-object-data store unit to store … (Specification ¶16 “computer 1 may be a general-purpose personal computer, a workstation, a portable notebook computer, a tablet computer, a mobile phone or other portable information appliances.” Specification ¶19 “The computer 1 operates the above hardware resources … and functions as a… mobile-object-data store unit 104”)
a simulation unit to iteratively calculate … (Specification ¶16 “computer 1 may be a general-purpose personal computer, a workstation, a portable notebook computer, a tablet computer, a mobile phone or other portable information appliances.” Specification ¶19 “The computer 1 operates the above hardware resources … and functions as a… simulation unit 105”)
Claim 2:
an output unit to generate an image showing … (Specification ¶16 “computer 1 may be a general-purpose personal computer, a workstation, a portable notebook computer, a tablet computer, a mobile phone or other portable information appliances.” Specification ¶19 “The computer 1 operates the above hardware resources … and functions as a… output unit 106”)
Each “unit” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Claim 6 does not invoke §112(f) because the claim indicates “a computer” is intended to perform the recited functions. Thus, in claim 6 the recited function is preceded by structural modifier of “a computer” and does not invoke §112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
Examiner’s statement of reasons for allowance was previously presented in the office action dated 8 February 2021. For convenience it is restated below:
The claim language of “wherein the sign object includes an intersection sign object formed into a square shape and eight triangular portions” is interpreted in light of figure 11 and Specification paragraphs 64-65. Namely, and 8-bit representation is interpreted as one embodiment for such a sign object.
US 2005/0192736 A1 Sawada, et al. [herein “Sawada”] paragraph 64 teaches:
The traffic environment database has road data, traffic sign data and connection data. (a) of FIG. 4 shows an outline of all types of data which the traffic environment database 20 has. The database preserves physical forms and types of streets, physical forms and types of traffic signs and regulation indicators and connection relations. … The traffic sign data include locations, types and operating conditions regarding signals, railway crossings, speed regulation signs, such course regulations as turn right, turn left and go straight, stop signs, lane markings, median stripe, crosswalks and so on.
The traffic sign data is not “formed into a square shape and eight triangular portions” representing green and red lights. Sawada paragraph 82 lines 6-7 teach blue, yellow, and red light signals. But Sawada fails to teach either an 8-bit representation or intersections formed of eight triangular portions.
US patent 8,346,426 B1 Szybalski, et al. [herein “Szybalski”] (cited in IDS dated 6 November 2018) column 5 lines 63-66 teach an object detection component to detect and identify roadway obstacles, traffic signals, and signs. Szybalski column 6 lines 2-3 teaches “an imaging device to identify the state of a particular traffic signal as yellow or another color.” This sensor based detection is not sign-data storage of a sign object or “includes an intersection sign object formed into a square shape and eight triangular portions.”

US patent 9,068,852 B2 Mason, et al. [herein “Mason”] columns 11-12 teach storing street links encoded as:
a series of bits where each bit can represent one or more details of the intersection. Each path through a complex intersection can be stored in about one or two octets or bytes. The first bits of an octet can be indicative of the number of connections (e.g., 1. sharp left tum, 2. left turn, 3. right tum, and 4. straight ahead, can be four connections), and subsequent bits can be indicative of the turn direction or type, among other possibilities. The connections between street links can be assigned numbers, where the natural flow path can be assigned 0 and subsequent paths can be assigned 1, 2, etc. in a clockwise or counter-clockwise manner as illustrated with respect to FIG. 15. The paths can be stored in ascending order based on the assigned connection number.
This detailed description of byte representation of road connections is not “formed into a square shape and eight triangular portions” representing green and red lights. Mason fails to teach either an 8-bit representation or intersections formed of eight triangular portions.
US patent 10,654,476 B2 Wray, et al. [herein “Wray”] column 18 lines 53 to column 19 line 17 teaches monitoring intersections, identifying intersections, and identifying intersection geometry by receiving sensor data. Wray column 33 lines 30-32 teach traffic control in the form of traffic lights. But Wray fails to teach a “sign object includes an intersection sign object formed into a square shape and eight triangular portions.” 
None of these references taken either alone or in combination with the prior art of record disclose “wherein the sign object includes an intersection sign object formed into a square shape and eight triangular portions, each of which is configured to become a portion symbolizing green lights and a portion symbolizing red lights” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        3 April 2021